COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE

Appellate case name:         Jennifer Ann Larkins-Ruby v. Sealy Independent School
                             District
Appellate case number:       01-18-00746-CV
Trial court case number:     2015V-0134
Trial court:                 155th District Court of Austin County

        Appellant, Jennifer Ann Larkins-Ruby, has filed a notice of appeal of the trial
court’s judgment signed on August 14, 2018. A clerk’s record filed in this Court on
October 22, 2018, includes appellant’s “Pauper’s Oath” filed in the trial court. See TEX.
R. CIV. P. 145(a), (b), (d). That clerk’s record does not include any motion to require
appellant to pay costs or any trial court order requiring appellant to pay costs. See id.
145(f).
       Accordingly, the Clerk of this Court is directed to make an entry in this
Court’s records that appellant is allowed to proceed on appeal without payment of
costs. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1.
       The trial court clerk is directed to prepare and file, with this Court and at no cost to
appellant, a clerk’s record, containing the items set out in Texas Rule of Appellate
Procedure 34.5(a) and not included in the clerk’s record filed on October 22, 2018. See
TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 34.5(a), (b). The clerk’s record is due to be
filed no later than 30 days from the date of this order. See TEX. R. APP. P. 35.3(c).

Judge’s signature: __/s/ Russell Lloyd_______
                   x Acting individually     Acting for the Court

Date: _November 6, 2018___




                                              1